                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

     JESSE PIERCE, on behalf of himself and      )
     all other similarly situated,               )        Case No. 3:13-cv-641
                                                 )
           Plaintiffs,                           )
                                                 )
     v.                                          )
                                                 )
     WYNDHAM VACATION OWNERSHIP,                 )
     INC., et al.,                               )

           Defendants.


                                              ORDER



          Pursuant to 28 U.S.C. § 137, it is hereby ORDERED that the above referenced case is

 REASSIGNED to the Honorable C. Clifford Shirley, Jr., United States Magistrate Judge, for

 further proceedings.1 Given Judge Shirley’s familiarity with the record in this matter, the Court

 FINDS the reassignment appropriate for purposes of judicial efficiency.

          SO ORDERED.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              CHIEF UNITED STATES DISTRICT JUDGE




 1
  Judge Shirley is serving on recall status through February 28, 2022, pursuant to Orders by the
 Sixth Circuit Judicial Council.


Case 3:13-cv-00641-CCS Document 478 Filed 02/09/21 Page 1 of 1 PageID #: 18546
